Exhibit 10.1

LEASE

ARTICLE I

Reference Data

1.1 Recitals.

WHEREAS, Landlord and Tenant (as such terms are defined below), entered into
that certain Lease dated as of November 2, 2007, as amended by that certain
First Amendment to Lease dated as of February 11, 2010 (as so amended, the
“Original Lease”);

WHEREAS, Landlord and Tenant desire to amend and restate the Original Lease in
its entirety and to reflect certain additional modifications to which the
parties have agreed, as more particularly set forth herein;

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, Landlord and Tenant hereby enter into the
following Amended and Restated Lease (the “Lease”); from and after the A&R
Effective Date (as defined below), this Lease shall replace and supersede the
Original Lease, which shall be of no further force or effect except as
specifically incorporated herein by reference.

1.2 Subjects Referred To. Each reference in this Lease to any of the following
subjects shall be construed to incorporate the following data.

 

AMENDED AND RESTATED EFFECTIVE DATE:    May 1, 2012 (also referred to as the
“A&R Effective Date”) PREMISES:    A certain parcel of land (the “Land”), with
the building containing approximately 147,371 rentable square feet (129,419
rentable square feet on the main floor and 17,952 rentable square feet on the
lower level) and improvements which are now or shall hereafter be located
thereon (the “Building”), commonly known as and numbered 125 Middlesex Turnpike,
Bedford, Middlesex County, Massachusetts more particularly described in Exhibit
A attached hereto, together with the rights and easements appurtenant thereto.
LANDLORD:    125 Middlesex Turnpike, LLC, a Delaware limited liability company
ORIGINAL ADDRESS OF LANDLORD    c/o Mohawk Partners, 104 Park Lane, Concord, MA
01742

 

- 1 -



--------------------------------------------------------------------------------

TENANT:    GSI Group Corporation ORIGINAL ADDRESS OF TENANT:    125 Middlesex
Turnpike, Bedford, MA 01730 TERM:    The period commencing on the Commencement
Date and ending on the last day of the month in which occurs the seventh (7th)
anniversary of the A&R Effective Date (the “Initial Term”), with two successive
five (5) year extension options (each an “Extension Term” and collectively, the
“Extension Terms”) pursuant to Section 2.3. As used herein, the capitalized word
“Term” shall be deemed to refer to the Initial Term of the Lease, as the same
may be extended by any applicable Extension Term(s) or sooner terminated in
accordance with the provisions hereof. COMMENCEMENT DATE:    As defined in the
Original Lease. ANNUAL RENT:    From the Rent Commencement Date to the A&R
Effective Date, Annual Rent shall be as set forth in the Original Lease. From
the A&R Effective Date through the end of the Initial Term, Annual Rent shall be
$1,510,552.75 per annum, payable in monthly installments of $125,879.40.
PERMITTED USES:    Tenant may use the Premises for business and professional
offices, light manufacturing, research, parking facility and/or warehouse
purposes (as such terms are defined in the Town of Bedford Zoning Bylaws as in
effect on the Effective Date) and any other use permitted under the Town of
Bedford Zoning Bylaws. TENANT IMPROVEMENTS:    The alterations, additions,
installations and improvements to the Premises which Tenant may deem to be
necessary or appropriate in order to prepare the Premises for Tenant’s continued
occupancy. TENANT IMPROVEMENTS ALLOWANCE AND HVAC REMEDIATION ALLOWANCE:    Up
to $875,000, per the Work Letter attached as Exhibit B. In addition, up to
$25,000 for HVAC remediation allowance, pursuant to applicable provisions of the
Work Letter attached hereto as Exhibit B. RENT COMMENCEMENT DATE:    January 1,
2008. RENT PERIOD:    The period commencing on the Rent Commencement Date and
ending on expiration of the Initial Term.

 

- 2 -



--------------------------------------------------------------------------------

1.3 Exhibits and Schedule(s). The exhibits and schedule(s) listed below are
attached hereto and incorporated in this Lease by reference and are to be
construed as a part of this Lease:

Exhibit A - Description of Premises

Exhibit B - Work Letter

Exhibit C - Permitted Encumbrances

Exhibit D - Parking Plan

Exhibit E - Plan of Operationally Sensitive Areas

Schedule 4.1(b) - Environmental Reports

ARTICLE II

Premises and Term

2.1 Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, subject to and with the benefit of the terms, covenants, conditions
and provisions of this Lease, the Premises.

2.2 Term and Extension Options. TO HAVE AND TO HOLD for the Initial Term.

2.3 Option to Extend. The Tenant shall have the option, to be exercised as
hereinafter provided, to extend the Term of this Lease for two (2) successive
periods of five (5) years each (the “Extension Terms”) following the expiration
of the Initial Term, upon the condition that there is no then existing default
by Tenant in the performance of any condition of this Lease beyond any
applicable notice or grace period. Each Extension Term shall be upon the same
terms and conditions as provided in this Lease, except for the Annual Rent which
shall be equal to the “Fair Market Rental Value” of the Premises for the
applicable Extension Term, as determined pursuant to the terms of this
Section 2.3. If Tenant desires to exercise this option, it shall do so by giving
written notice to Landlord no earlier than eighteen (18) months or later than

 

- 3 -



--------------------------------------------------------------------------------

fifteen (15) months prior to the expiration of the Initial Term, or, if this
Lease has previously been extended pursuant to this section, no earlier than
eighteen (18) months or later than fifteen (15) months prior to the expiration
of the first Extension Term. Tenant shall not have the option to extend the Term
for more than two (2) Extension Terms. If Landlord and Tenant reach agreement
regarding Annual Rent payable during the applicable Extension Term, they shall
memorialize such agreement in an amendment to this Lease entered into on or
before the date that is twelve (12) months prior to expiration of the Initial
Term (or First Extension Term, as applicable) (the “Arbitration Date”). If
Landlord and Tenant have not reached agreement regarding Annual Rent, then
Tenant shall have the right to rescind its exercise of the extension option by
delivering to Landlord prior to the Arbitration Date a notice stating that it
has rescinded its exercise (the “Rescission Notice”). If by the Arbitration
Date, no amendment memorializing Annual Rent has been executed and Tenant has
not delivered the Rescission Notice, then the exercise of the extension option
shall be non-rescindable and the Annual Rent shall be determined as set forth
below in this Section 2.3.

The Annual Rent for the Extension Terms shall be equal to ninety-five percent
(95%) of the “Fair Market Rental Value” of the Premises for the applicable
Extension Term, but in no event shall it be less than the Annual Rent payable
hereunder during the last year of the prior Term, or if applicable, Extension
Term. The Fair Market Rental Value for the Premises shall be the estimated fair
rental value of the Premises calculated as of the commencement of the applicable
Extension Term, based on all the terms and conditions hereof, including without
limitation, the length of such Extension Term and the value of similar space in
buildings of similar size, location and quality within a five-mile radius of the
Premises, such Fair Market Rental Value to reflect terms being negotiated in
leases or reflected in leases that have been

 

- 4 -



--------------------------------------------------------------------------------

executed in arm’s length transactions between willing landlords and willing
tenants, each acting in its own best interest and without duress, and will take
into consideration tenant improvements and other landlord concessions. Fair
Market Rental Value shall be calculated on the then “as is” condition of the
Premises. If Tenant sends the notice exercising its option to extend referred to
in the previous paragraph, Landlord shall reasonably and in good faith determine
Fair Market Rental Value and shall set forth its determination in a notice to
Tenant sent at least eleven (11) months prior to the commencement of any
Extension Term. Within thirty (30) days thereafter, Tenant shall give Landlord
notice whether Tenant will (a) extend this Lease for an Extension Term at 95% of
the Fair Market Rental Value as determined by Landlord (or, if higher, at the
rate previously in effect), or (b) require that the Fair Market Rental Value be
determined by appraisal. Failure of Tenant to give notice to Landlord within
thirty (30) days of Landlord’s notice of Fair Market Rental Value shall be
deemed an election by Tenant to require that Fair Market Rental Value be
determined by appraisal. In the event that Tenant requires or is deemed to have
required that the Fair Market Rental Value be determined by appraisal, Fair
Market Rental Value of the Premises for the applicable Extension Term shall be
determined for the parties by three appraisers, one selected by Landlord, one
selected by Tenant, and one selected by the persons so selected by Landlord and
Tenant. Tenant shall give notice to Landlord of the name of its appraiser within
thirty-five (35) days after Landlord sends to Tenant Landlord’s determination of
Fair Market Rental Value as provided above, with Tenant’s failure to designate
its appraiser within such 35-day period being deemed to be an acceptance by
Tenant of the rent rate proposed by Landlord. Landlord shall name its appraiser
within thirty (30) days after receipt of Tenant’s designation of Tenant’s
appraiser. Within thirty (30) days after Landlord names its appraiser, the two
appraisers so chosen shall appoint a third appraiser, which appraiser shall not

 

- 5 -



--------------------------------------------------------------------------------

have acted in any capacity for either Landlord or Tenant. Each of Landlord’s and
Tenant’s appraisers shall determine their respective valuations of the Fair
Market Rental Value of the Premises (each, an “Appraisal”, collectively, the
“Appraisals”) within twenty (20) days after the selection of the third
appraiser, and shall submit their Appraisals to the third appraiser. The third
appraiser shall select the Appraisal which is closest to the third appraiser’s
own determination of Fair Market Rental Value. Each appraiser shall have a
minimum of ten (10) years’ experience appraising commercial office buildings in
the Boston/Route 128 metropolitan area and shall be a member of the American
Institute of Real Estate Appraisers, the Society of Real Estate Appraisers, or
the Society of Real Estate Counselors or comparably accredited. Landlord and
Tenant shall pay the cost of the appraiser chosen by each of them. The cost of
the third appraiser shall be shared equally by Landlord and Tenant. Except as
provided above, all of the terms, covenants and agreements contained in this
Lease shall continue during the Extension Term.

Time is of the essence with respect to the provisions of this Section 2.3.

ARTICLE III

Rent

3.1 Annual Rent. Commencing on the Rent Commencement Date, Tenant covenants and
agrees to pay rent to Landlord at the Original Address of Landlord or such other
place as Landlord may by notice in writing to Tenant from time to time direct
during the Term of this Lease, the Annual Rental for the respective period set
forth in Section 1.1 hereof. Except as provided in Section 1.1 hereof, all
rental payments are payable in equal monthly installments in advance on the
first day of each calendar month included in the Rent Period and Extension
Terms, if exercised; and for any portion of a calendar month at the beginning or
end of the Rent Period and the Extension Terms if exercised, at the applicable
rate payable in advance prorated for the number of days in such portion.

 

- 6 -



--------------------------------------------------------------------------------

3.2 Additional Rent. From and after the Rent Commencement Date, in order that
the Annual Rent shall be absolutely net to Landlord (except as otherwise
expressly set forth herein with respect to Landlord’s obligation to (a) replace
the HVAC Units (as such term is defined and as more particularly set forth in
Section 4.1(c) below); (b) pay the cost attributable to any liability insurance
carried by Landlord (as set forth in Section 3.2(d)(i) below); and (c) provide
the Tenant Improvements Allowance and the HVAC Remediation Allowance (as more
particularly set forth in Section 1.2 above and Exhibit B attached hereto),
Tenant covenants and agrees to pay, as additional rent (“Additional Rent”), from
and after the Rent Commencement Date, all real estate taxes, betterment
assessments, insurance costs, and utilities charges with respect to the Premises
as provided in this Section 3.2 as follows:

(a) Real Estate Taxes. Tenant shall pay, directly to the authority charged with
collection thereof, the full amount of all taxes levied or assessed after the
Rent Commencement Date by the municipality or any governmental authority having
jurisdiction of the Premises, for or in respect of the Premises or which may
become a lien on the Premises, for each tax period wholly included in the Rent
Period and, if exercised, the Extension Terms, all such payments to be made not
less than five (5) days prior to the last date on which the same may be paid
without interest or penalty or fifteen (15) days after Tenant’s receipt of the
tax bill, whichever is later. Landlord shall promptly furnish Tenant with copies
of all bills for taxes levied or assessed after the Rent Commencement Date, and,
unless prohibited from doing so by any mortgagee of the Premises, shall request
such municipality or governmental authority to send all bills for taxes directly
to Tenant. With respect to any fraction of a tax period included in the Rent
Period or, if

 

- 7 -



--------------------------------------------------------------------------------

exercised, the Extension Terms, at the beginning or end thereof, Tenant shall
pay to Landlord, within fifteen (15) days after receipt of a reasonably detailed
invoice therefor, the fraction of taxes so levied or assessed or becoming
payable which is allocable to such included period. Tenant shall promptly
furnish Landlord with reasonable evidence of each such payment. If Tenant shall
deem itself aggrieved by any such tax or charge and shall elect to contest the
payment thereof or seek abatement thereof, Tenant may make such payment under
protest. Either party paying any tax shall be entitled to recover, receive and
retain for its own benefit all abatements and refunds of such tax, unless it has
previously been reimbursed by the other party. Neither party shall discontinue
any abatement proceedings begun by it without first giving the other party
written notice of its intent so to do and reasonable opportunity to be
substituted in such proceedings. Nothing contained in this Lease shall, however,
require Tenant to pay any franchise, corporate, income, estate, inheritance,
succession, capital levy or transfer tax of Landlord, or any income, profits or
revenue tax or charge upon the rent payable by Tenant under this Lease, unless
and to the extent that said tax is in lieu of real estate taxes.

(b) Betterment Assessments. Tenant shall pay, directly to the authority charged
with the collection thereof, each installment of any public, special or
betterment assessment levied or assessed by or becoming payable to any
municipality or other governmental authority having jurisdiction of the
Premises, for or in respect of the Premises for each installment period
partially or wholly included in the Rent Period and, if exercised the Extension
Terms, all such payments to be made not less than five (5) days prior to the
last date on which the same may be made without interest or penalty or fifteen
(15) days after Tenant’s receipt of the assessments bill, whichever is later.
Landlord shall promptly furnish Tenant with copies of all bills for assessments
levied or assessed after the Rent Commencement Date, and shall request

 

- 8 -



--------------------------------------------------------------------------------

such municipality or governmental authority to send all bills for assessments
directly to Tenant. With respect to any fraction of an installment period
included in the Rent Period and the Extension Terms, if exercised, at the
beginning or end thereof, Tenant shall pay to Landlord, within fifteen (15) days
after receipt of a reasonably detailed invoice therefor, the fraction of such
installment allocable to such included period. Tenant shall promptly furnish to
Landlord reasonable evidence of such payment. Without postponing the foregoing
payment, Tenant may prosecute appropriate proceedings to contest the validity or
amount of any assessment with respect to which Tenant is required to make
payments as hereinbefore provided, such proceedings to be conducted jointly with
any other parties, including Landlord, who have contributed to the payment of
such assessments, and Tenant agrees to save Landlord harmless from all costs and
expenses incurred on account of Tenant’s participation in such proceedings.
Landlord shall cooperate with Tenant with respect to such proceedings so far as
reasonably necessary, at Tenant’s cost and expense. Landlord shall promptly
furnish to Tenant a copy of any notice of any public, special or betterment
assessment received by Landlord concerning the Premises. Tenant shall be
entitled to all abatements, if any, of any assessment paid by Tenant during the
Rent Period and, if exercised, the Extension Terms.

(c) Tax Fund Payments. If Tenant defaults in its obligations to pay taxes or
assessments under Subsections 3.2(a) or 3.2(b) and Landlord thereafter requires
Tenant to make tax fund payments to Landlord, or if any holder of any mortgage
on the Premises requires Landlord to make tax fund payments to it, then Landlord
shall so advise Tenant and thereafter Tenant shall, as Additional Rent, on the
first day of each month of the applicable Term which is included in the Rent
Period and, if exercised, the Extension Terms, make tax fund payments to
Landlord. “Tax fund payments” refer to such payments as Landlord or such
mortgagee shall

 

- 9 -



--------------------------------------------------------------------------------

reasonably determine to be sufficient to provide in the aggregate a fund
adequate to pay all taxes and assessments referred to in subsection 3.2(a) and
3.2(b) of this Section 3.2 when they become due and payable, and all such
payments shall to the extent thereof relieve Tenant of its obligations under
said subsections. If the aggregate of said tax fund payments is not adequate to
pay all said taxes and assessments, Tenant shall pay to Landlord the amount by
which such aggregate is less than the amount equal to all said taxes and
assessments, such payment to be made on or before the later of (a) fifteen
(15) days after receipt by Tenant of written notice from Landlord of such
amount, or (b) five (5) days prior to the last day on which such taxes and
assessments may be paid without interest or penalty. If Tenant shall have made
the aforesaid payments, Landlord shall on or before the last day on which the
same may be paid without interest or penalty, pay or cause its mortgagee to pay
to the proper authority charged with the collection thereof all taxes and
assessments referred to in said subsections 3.2(a) and 3.2(b). All payments made
by Tenant pursuant to this subsection 3.2(c) shall to the extent thereof relieve
Tenant of its obligations under said subsections 3.2(a) and 3.2(b).

(d) Insurance.

(i) Payment for Insurance. Tenant shall pay for all insurance required under
this subsection 3.2(d) except that, the Landlord will be solely responsible for
the cost attributable to any liability insurance carried by Landlord under
subsection 3.2(d)(ii)(b). Premiums for policy periods for insurance carried by
Landlord extending beyond the Term of this Lease shall be prorated. Payment
shall be made by Tenant to Landlord within ten (10) business days following
receipt of a written invoice from Landlord.

(ii) Liability Insurance.

 

- 10 -



--------------------------------------------------------------------------------

(a) Carried by Tenant. Tenant shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Tenant and Landlord as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $2,000,000 per occurrence with an annual aggregate of not less than
$5,000,000. The policy shall not contain any intra-insured exclusions as between
insured persons or organizations, but shall include coverage for liability
assumed under this Lease as an “insured contract” for the performance of
Tenant’s indemnity obligations under this Lease. The limits of said insurance
shall not, however, limit the liability of Tenant nor relieve Tenant of any
obligation hereunder. All insurance carried by Tenant shall be primary to and
not contributory with any similar insurance carried by Landlord, whose insurance
shall be considered excess insurance only.

(b) Carried by Landlord. Landlord shall have the right, but not the obligation,
to maintain liability insurance, in addition to, and not in lieu of, the
insurance required to be maintained by Tenant. Tenant shall not be named as an
additional insured therein and the cost of such insurance shall be borne by
Landlord.

(iii) Property Insurance: Building and Rental Value.

(a) Building. Landlord shall obtain and keep in force a policy or policies of
property insurance in the name of Landlord, with loss payable to Landlord and to
any mortgagee insuring loss or damage to the Building. The amount of such
insurance shall be equal to the full replacement cost of the Building, as the
Building shall exist from time to time, but in no event more than the
commercially reasonable and available insurable value

 

- 11 -



--------------------------------------------------------------------------------

thereof. Tenant’s trade fixtures and Tenant’s personal property shall be insured
by Tenant under subsection 3.2(d)(iv) rather than by Landlord. If the coverage
is available and commercially appropriate, such policy or policies shall insure
against all risks of direct physical loss or damage (except the perils of flood
and/or earthquake, unless Tenant requests that such perils be included),
including coverage for debris removal and the enforcement of any applicable
legal requirements requiring the upgrading, demolition, reconstruction or
replacement of any portion of the Building, as the result of a covered loss.
Said policy or policies shall also contain an agreed valuation provision in lieu
of any coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S. Department of Labor Consumer Price Index for
All Urban Consumers for the Boston-Brockton-Nashua-MA-NE-ME-CT area. The
deductible amount shall not exceed $100,000 per occurrence, and Tenant shall be
liable for such deductible amount in the event of an insured loss.

(b) Rental Value. Landlord shall obtain and keep in force a policy or policies
in the name of Landlord with loss payable to Landlord and any mortgagee,
insuring the loss of the Annual Rent for one year (“Rental Value Insurance”).
Said insurance shall contain an agreed valuation provision in lieu of any
coinsurance clause, and the amount of coverage shall be adjusted annually to
reflect the Annual Rent otherwise payable by Tenant for the next 12 month period
following the adjustment.

(iv) Tenant’s Property. Tenant shall obtain and maintain insurance coverage on
all of Tenant’s personal property and trade fixtures located on the Premises.
Such insurance shall be full replacement cost coverage with a deductible of not
to exceed $100,000 per occurrence. The proceeds from any such insurance shall be
used by Tenant for the replacement

 

- 12 -



--------------------------------------------------------------------------------

of its personal property and trade fixtures unless this Lease is terminated
because of a casualty or eminent domain taking, or the replacement would occur
within the last six (6) months of the Term and the Tenant elects not to replace
such property.

(v) Insurance Policies. Insurance required herein shall be issued by companies
duly licensed or admitted to transact business in Massachusetts, and maintaining
during the policy term a “General Policyholders Rating” of at least B+, VIII, as
set forth in the most current issue of “Best’s Insurance Guide”. Landlord and
Tenant shall not do or permit to be done anything which invalidates the required
insurance policies. Each party shall, prior to the Commencement Date, deliver to
the other certified copies of policies of such insurance or certificates
evidencing the existence and amounts of the required insurance required to be
maintained by such party. Tenant shall use commercially reasonable efforts to
ensure that no such policy shall be cancelable or subject to modification except
after thirty (30) days’ prior written notice to Landlord, or, in the event the
insurance company is unable or unwilling to provide such notice to Landlord,
then except after thirty (30) days’ prior written notice to Tenant, in which
event Tenant shall promptly provide Landlord with written notice enclosing a
copy of such notice from the insurance company. Each party shall, immediately
following expiration of such policies, furnish the other party with evidence of
renewals or “insurance binders” evidencing renewal thereof. Such policies shall
be for a term of at least one year, or the length of the remaining Term of this
Lease, whichever is less. If either party shall fail to procure and maintain the
insurance required to be carried by it, the other party may, but shall not be
required to, procure and maintain the same. Tenant shall be permitted to satisfy
its insurance requirements hereunder through blanket insurance policies.

 

- 13 -



--------------------------------------------------------------------------------

(vi) Waiver of Subrogation. Without affecting any other rights or remedies,
Tenant and Landlord each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein under the policies of property insurance required by subsections
3.2(d)(iii) and 3.2(d)(iv). The effect of such releases and waivers is not
limited by the amount of insurance carried or required, or by any deductibles
applicable hereto. The parties agree to have their respective property damage
insurance carriers waive any right to subrogation that such companies may have
against Landlord or Tenant, as the case may be, so long as the insurance is not
invalidated thereby. If any such coverage would be invalidated, then the
Landlord or the Tenant, as the case may be, will inform the other party and that
party will have the right, but not the obligation, to pay the additional cost
that the insurer would charge for agreeing to a waiver of subrogation.

(e) Utilities. Tenant shall pay directly to the proper authorities charged with
the collection thereof all charges for water, sewer, gas, electricity, telephone
and other utilities or services used or consumed on the Premises. Tenant shall
have the right to select its utility vendors for the Premises without the
approval of Landlord.

ARTICLE IV

Tenant’s Additional Covenants

4.1 Affirmative Covenants. Tenant covenants as follows, at Tenant’s sole cost
and expense, at all times during the Initial Term and, if exercised, the
Extension Terms and such further time as Tenant occupies the Premises or any
part thereof:

(a) Perform Obligations. Tenant shall perform promptly all of the obligations of
Tenant set forth in this Lease; and shall pay when due the Annual Rent and
Additional Rent and all charges, rates and other sums which by the terms of this
Lease are to be paid by Tenant.

 

- 14 -



--------------------------------------------------------------------------------

(b) Use. Tenant shall use the Premises only for the Permitted Uses and shall
procure and keep in force all licenses and permits necessary therefor. Tenants
shall have access to the Premises 24 hours per day, 365 (366 in the case of leap
year) days per year. Tenant agrees not to introduce, generate or release upon
the Premises any Hazardous Material (as defined herein), in violation of
applicable Environmental Laws or without obtaining all permits and approvals
required by applicable Environmental Laws for the same, and shall indemnify and
hold Landlord harmless from all loss, costs, expenses, claims and liabilities,
including, without limitation, reasonable attorneys’ fees and defense costs,
remediation costs, and the expenses of investigations and negotiations with
regulatory authorities, to the extent arising from Tenant’s breach of the
aforesaid obligation. The term “Hazardous Material” shall include without
limitation: (i) substances included within the definitions of “hazardous
substances”, “hazardous materials”, “toxic substances,” “oil” or “solid waste”
in the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, 42 U.S.C. Section 9601 et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. Section 6901 et seq., the Clean Air Act, 42
U.S.C. Section 7401 et seq., and the Hazardous Materials Transportation Act, 49
U.S.C. Sections 1801 et seq., and the Massachusetts Oil and Hazardous Material
Release Prevention and Response Act, M.G.L. Chapter 21E (“Chapter 21E”)
(collectively, the “Environmental Laws”) and in the regulations promulgated
pursuant to the Environmental Laws; (ii) substances listed in the United States
Department of Transportation Table (49 CFR 172.101 and amendments thereto) or by
the Environmental Protection Agency (or successor agency) as

 

- 15 -



--------------------------------------------------------------------------------

hazardous substances (40 CFR Part 302 and amendments thereto); (iii) other
substances, materials and wastes which are or become regulated under applicable
local, state or federal law or order, or which are classified hazardous or toxic
under any Environmental Law; and (iv) any material, waste or substance which is
(A) petroleum, (B) friable asbestos, (C) polychlorinated biphenyls,
(D) flammable explosives; or (E) radioactive materials.

Tenant further agrees to the following conditions:

(i) Tenant will not use, generate, manufacture, produce, store, release,
discharge or dispose of, on, under or about the Premises or transport to or from
the Premises any Hazardous Material in violation of applicable Environmental
Laws or allow its employees, agents, contractors, or business invitees to do so.

(ii) Tenant shall give immediate written notice to Landlord of the following
circumstances or events of which Tenant is aware:

(a) Any action, proceeding or inquiry by any governmental authority with respect
to the presence of any Hazardous Material generated or stored by Tenant on the
Premises, or the migration thereof from or to other property;

(b) All demands or claims made or threatened by any third party relating to any
loss or injury resulting from any Hazardous Material generated, stored or
released at or from the Premises;

(c) Any spill, release, discharge or illegal disposal of any Hazardous Material
that occurs at the Premises or results from Tenant’s operations at the Premises,
including, without limitation, those that would constitute a violation of
Environmental Law; and

 

- 16 -



--------------------------------------------------------------------------------

(d) All matters of which Tenant is required to give notice pursuant to any
Environmental Law with respect to the Premises.

(iii) In the event any Hazardous Material is introduced, generated or released
to or on the Premises in violation of applicable Environmental Laws by Tenant,
Tenant shall at its sole expense and within thirty (30) days after demand by
Landlord (or such shorter period of time as may be required under applicable
laws or by any governmental entity having jurisdiction thereof) commence to
perform and thereafter diligently prosecute to completion such remedial work as
is reasonably necessary to restore the Premises, in all material respects, to
the condition existing prior to the introduction by Tenant of any Hazardous
Material. All such remedial work shall be performed in conformance with this
Lease and all applicable Environmental Laws. All remedial work shall be
performed under the supervision of a Licensed Site Professional approved in
advance in writing by Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed) and otherwise in accordance with this Lease.
All costs and expenses of such remedial work shall be paid by Tenant including,
without limitation, the charges of the Licensed Site Professional, and
Landlord’s reasonable attorneys’ fees and costs incurred in connection with the
monitoring or review of such remedial work. In the event Tenant shall fail to
timely commence, or cause to be commenced, or fail to diligently prosecute to
completion such remedial work, Landlord may, but shall not be required to, after
prior written notice to Tenant and Tenant’s failure to perform within thirty
(30) days of such notice (provided, however, that such notice shall not be
required in the event of an emergency), cause such remedial work to be performed
and all reasonable costs and expenses thereof, or incurred in connection
therewith, shall become immediately due and payable together with interest
thereon at the rate of interest set forth relative to late payments of rent
pursuant to this Lease.

 

- 17 -



--------------------------------------------------------------------------------

(iv) Without limitation in any respect of any other provision of this Lease,
Tenant will provide to Landlord, for Landlord’s information, a copy of any plan,
program, report, proposal or other document from time to time filed or otherwise
furnished by or on behalf of Tenant in connection with the Premises to any
governmental authority, agency or other instrumentality governing the
environment, including without limitation any hazardous or toxic materials
storage, disposition or contingency plans or any plans filed under so-called
“Right to Know” laws.

(v) Without limitation of any of the foregoing, Tenant shall indemnify and hold
Landlord, its agents, employees, contractors, invitees and lenders harmless,
from all loss, costs, expenses, claims and liabilities, including, without
limitation, reasonable attorney’s fees and defense costs, consultant’s fees,
remediation costs, and expenses of investigations and negotiations with
regulatory authorities, arising out of or involving any Hazardous Material first
introduced to the Premises on or after the Commencement Date by Tenant or any of
its contractors, subtenants, licensees, vendors or invitees. Tenant’s
obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment, the cost of
investigation, removal, remediation, restoration, and/or abatement.

(vi) Notwithstanding anything contained herein to the contrary, Tenant shall not
be held liable or responsible for the presence or remediation of Hazardous
Material existing on the Premises prior to Tenant’s entry therein. Tenant hereby
acknowledges receipt of the environmental reports and other materials listed on
Schedule 4.1(b) (the “Environmental Reports”). Landlord represents and warrants
to Tenant that (A) Landlord has delivered to Tenant

 

- 18 -



--------------------------------------------------------------------------------

copies of all of the Environmental Reports and that Landlord is not aware of any
other environmental reports, analyses or assessments in existence relating to
the Premises, and (B) Landlord has disclosed to Tenant the locations of all
underground storage tanks now or formerly on the Premises (if any). Landlord
shall indemnify and hold Tenant, its agents, employees, contractors, invitees
and lenders harmless, from all loss, costs, expenses, claims and liabilities,
including, without limitation, reasonable attorney’s fees and defense costs,
consultant’s fees, remediation costs, and expenses of investigations and
negotiations with regulatory authorities, arising out of or involving any
Hazardous Material which existed on the Premises prior to the Commencement Date
through the acts or omissions of the Landlord, anyone acting under the Landlord,
or the Landlord’s predecessors in title, (whether or not disclosed in the
Environmental Reports) or which are caused by any act or omission of Landlord,
its agents, contractors, employees or invitees after the Commencement Date.
Landlord’s obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment, the cost of
investigation, removal, remediation, restoration, and/or abatement.

The representations, warranties, covenants and indemnities of Landlord and
Tenant under paragraphs (v) and (vi) of this Section 4.1(b) shall survive
expiration or termination of this Lease.

(c) Repair and Maintenance. Tenant shall keep the Premises including, without
limitation, the roof, structure, exterior walls, the heating, ventilation and
air conditioning system (the “HVAC System”) and all plumbing, electrical,
mechanical and other fixtures and equipment therein in the same order, condition
and repair as they are in on the Commencement Date or may be put in during the
Initial or Extension Terms, reasonable use, wear and tear, fire and other
casualty and taking by eminent domain only excepted; and shall make all repairs,

 

- 19 -



--------------------------------------------------------------------------------

alterations, additions or replacements (each such addition or replacement a
“Capital Improvement”) and do all other work necessary for the foregoing
purposes. Notwithstanding the foregoing, Landlord shall, at Landlord’s sole cost
and expense, be responsible for any necessary replacement of the original
Carrier Rooftop HVAC Units serving the Premises as of the A&R Effective Date
(the “HVAC Units”), provided that the need for such replacement is not caused by
the act or omission of Tenant or any of its contractors, agents or invitees. If
Tenant reasonably determines that the HVAC Units are in need of replacement,
Tenant shall promptly notify Landlord of same in writing (“Tenant’s HVAC
Notice”), and Landlord shall inspect the HVAC Units as soon as is reasonably
practicable, but in no event more than five (5) business days thereafter. If,
following Landlord’s inspection of the HVAC Units, Landlord disagrees with
Tenant’s assessment that the HVAC Units are in need of replacement (as opposed
to repair), then Landlord shall notify Tenant of such disagreement in writing
within ten (10) business days after its receipt of Tenant’s HVAC Notice
(“Landlord’s HVAC Notice”). In such event, within five (5) business days after
the delivery of Landlord’s HVAC Notice, each of Landlord and Tenant shall select
its own reputable HVAC contractor, consultant or expert having at least ten
(10) years of experience installing, repairing and replacing HVAC equipment of a
similar type, size and quality as the HVAC Units in the general vicinity of the
Premises (each, an “HVAC Contractor”) and shall notify the other party of the
identity of its HVAC Contractor. If after joint inspection of the HVAC Units the
Landlord’s and Tenant’s HVAC Contractors are unable to reach agreement with
respect to whether the HVAC Units are in need of replacement, the HVAC
Contractors shall mutually select a third HVAC Contractor, who shall inspect the
HVAC Units as soon as is reasonably practicable and make a final, binding
determination as to whether or not replacement is required. At Tenant’s
election, any Capital Improvement (specifically not

 

- 20 -



--------------------------------------------------------------------------------

including the replacement of any HVAC Unit, provided that the need for such
replacement is not caused by the act or omission of Tenant or any of its
contractors, agents or invitees) required to be made by Tenant under this
subsection or under subsection 4.1(d) below may be funded either by Tenant
directly or, at the request of the Tenant and mutual agreement of the parties,
by Landlord, provided that in the latter event, the Annual Rent shall be
increased by the annual pro rata share of the amount necessary to amortize the
cost of such Capital Improvement over the useful life thereof, even if extending
beyond the Term of this Lease, utilizing an annual interest rate equal to the
then prime rate of Bank of America (or its successor) plus two percent (2%).
Snow and ice removal shall be the sole responsibility of Tenant.

(d) Compliance With Law. Tenant shall make all Capital Improvements and other
changes required by any applicable law or ordinance or any order or regulation
of any public authority by reason of Tenant’s use of the Premises; and shall
keep the Premises equipped with all safety appliances so required; and shall
comply with the orders and regulations of all governmental authorities
applicable to the conduct of Tenant’s business on the Premises. Tenant shall
have the right to contest, in good faith and by appropriate and timely legal
proceedings, the legality or application of law, ordinance, order or regulation
which this Lease obligates Tenant to comply with; provided Landlord may require
as a condition of such challenge that Tenant establish an escrow of the funds
necessary to comply with the law or regulation if the challenge fails.

(e) Payment for Tenant’s Work. Tenant shall pay promptly when due the entire
cost of all work to the Premises undertaken by Tenant and shall remove promptly
after notice thereof all liens for labor and materials; shall procure all
necessary permits before undertaking such work; shall do all of such work in a
good and workmanlike manner, employing

 

- 21 -



--------------------------------------------------------------------------------

materials of good quality and complying with all governmental requirements; and
shall save Landlord harmless and indemnified from all injury, loss, claims or
damage to any person or property occasioned by or growing out of such work.

(f) Indemnity. Tenant shall assume exclusive control of the Premises, and all
tort liabilities incident to the control or leasing thereof, and shall defend,
indemnify and save Landlord harmless from all injury, loss, claim or damage to
or of any person or property while on the Premises except to the extent arising
from the negligent acts or omissions of Landlord or its agents, contractors,
employees, permitees, or invitees.

(g) Landlord’s Right to Enter. Landlord and Landlord’s Invitees (as defined
below) shall be entitled to enter into and examine the Premises upon reasonable
prior notice at reasonable times during business hours and subject to Tenant’s
reasonable security measures and manufacturing requirements; provided, however,
that no notice shall be required in the event of an emergency. Tenant has
informed Landlord that Tenant’s research, manufacturing, and testing involve the
use of clean rooms, sterile rooms, vacuum chambers, negative pressure laminar
hooded laboratories, and areas in which precisely calibrated laser testing
occurs, the current locations of which areas (subject to change or modification
as may be permitted by the terms of this Lease) are depicted on Exhibit E
attached hereto (collectively, the “Operationally Sensitive Areas”). Tenant has
further advised Landlord that access by Landlord or Landlord’s Invitees to the
Operationally Sensitive Areas could adversely impact or compromise the necessary
operating conditions of such areas. Accordingly, access of the Landlord and
Landlord’s Invitees to the Operationally Sensitive Areas while manufacturing or
testing is underway shall, at Tenant’s option, be restricted or limited as
reasonably determined by Tenant to the extent necessary to avoid adverse impacts
on Tenant’s business operations in such areas. In such event, Tenant will

 

- 22 -



--------------------------------------------------------------------------------

provide, on request, reasonably current photographs of the Operationally
Sensitive Areas to which access cannot be given. Tenant shall have the right to
have a representative of Tenant present at each such entry and examination of
the Premises by the Landlord during the Term. The Landlord shall carry its own
liability insurance covering the Landlord and the Landlord’s Invitees on the
Premises during such periods of access. During the last fifteen (15) months of
the Lease Term, Landlord’s access rights hereunder shall include the right to
access the Premises from time to time during the Term of the Lease for marketing
purposes, including (i) allowing prospective tenants, investors, buyers, lenders
and Landlord’s agents and invitees (collectively, “Landlord’s Invitees”) to
perform due diligence activities on the Premises, and (ii) posting signs on the
Land and/or the Building advertising the availability of space in the Premises,
in each case (1) at Landlord’s sole cost and expense; (2) at reasonable
frequency; and (3) subject in all respects to the terms and conditions set forth
in this section. Any entry into the Premises by Landlord or Landlord’s Invitees
may not include invasive testing within the Premises, and Landlord shall use
reasonable efforts during such periods of access to minimize interference with
Tenant’s business operations. Notwithstanding anything contained in this Lease
to the contrary, Landlord hereby agrees to indemnify and hold harmless Tenant
from and against all claims, costs, damages, demands, actions, liabilities,
expenses and causes of action (including, without limitation, reasonable
attorney’s fees) arising out of or resulting from personal injury, or property
damage incurred by Tenant and caused by Landlord or Landlord’s Invitees during
such periods of access. Landlord will provide Tenant with reasonable advance
notice prior to each visit by Landlord’s Invitees.

(h) Personal Property at Tenant’s Risk. Except as otherwise provided herein, all
of the furnishings, fixtures, equipment, effects and property of every kind,
nature and

 

- 23 -



--------------------------------------------------------------------------------

description of Tenant and of all persons claiming by, through or under Tenant
which, during the continuance of this Lease or any occupancy of the Premises by
Tenant or anyone claiming under Tenant, may be on the Premises, shall be at the
sole risk and hazard of Tenant, and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, by theft or from any other cause, no part of said loss or damage
is to be charged to or to be borne by Landlord.

(i) Yield Up. At the expiration of the Initial Term or Extension Terms, if
exercised, or earlier termination of this Lease, Tenant shall surrender all keys
to the Premises, remove all of its trade fixtures and personal property in the
Premises, repair all damage caused by such removal and yield up the Premises,
broom-clean and in the same order and repair in which Tenant is obliged to keep
and maintain the Premises by the provisions of this Lease, reasonable wear and
tear, fire, casualty and eminent domain taking excepted. Any property not so
removed shall be deemed abandoned and may be removed and disposed of by Landlord
in such manner as Landlord shall determine and Tenant shall pay Landlord the
reasonable cost and expense incurred by it in effecting such removal and
disposition and in making any incidental repairs and replacements to the
Premises.

If Tenant holds over after expiration of the Initial Term or if exercised any
Extension Term, without the Landlord’s consent, Tenant shall pay during such
holdover period a sum equal to one hundred fifty percent (150%) of the Annual
Rent in effect immediately prior to the holdover, prorated on a daily basis for
each day Tenant continues to occupy some or all of the Premises after the
expiration of the Term hereof. In addition, Tenant shall further indemnify
Landlord against all loss, cost and damage, direct and indirect, resulting from
Tenant’s failure and delay in surrendering the Premises as above provided.

 

- 24 -



--------------------------------------------------------------------------------

4.2 Negative Covenants. Tenant covenants as follows, at Tenant’s sole cost and
expense, at all times during the Initial Term or Extension Terms, if exercised,
and such further time as Tenant occupies the Premises or any part thereof:

(a) Assignment. Subletting, etc. Tenant shall not assign, transfer, mortgage or
pledge this Lease or sublease (which term shall be deemed to include the
granting of concessions and licenses and the like) all or any part of the
Premises or suffer or permit this Lease or the leasehold estate hereby created
under this Lease or any other rights arising under this Lease to be assigned,
transferred or encumbered, in whole or in part, or permit the occupancy of the
Premises by anyone other than Tenant, without obtaining, in each instance, the
written consent of Landlord, which consent shall not be unreasonably withheld or
delayed. When requesting consent to an assignment, sublease or other transfer,
Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
transfer documentation and such other information as Landlord may reasonably
request. Within fifteen (15) days after receipt of the required information and
documentation, Landlord shall either: (i) consent to the transfer by execution
of a consent agreement in a form reasonably designated by Landlord;
(ii) reasonably refuse to consent to the transfer in writing; or (iii) if the
proposed transfer is an assignment of Tenant’s interest in the Lease or a
sublease of all or substantially all of the Premises for the balance of the
Term, terminate this Lease as of a date selected by Landlord (which shall be no
sooner than 30 nor later than 180 days after the date of Landlord’s election to
terminate). With respect to subleases, it shall be deemed reasonable for
Landlord to condition its consent on a secured commitment by Tenant to remove
all demising and other sublease-related work prior to expiration of the Term.
Tenant shall pay Landlord a review fee of $500 for Landlord’s review of any
requested transfer and shall also reimburse Landlord’s reasonable legal and
engineering costs incurred in reviewing such requested transfer, not to exceed,
however, a total of $5,000.

 

- 25 -



--------------------------------------------------------------------------------

Tenant shall pay Landlord fifty percent (50%) of the “Net Profit,” as defined in
the following sentence, on the rent and other consideration which Tenant
receives as a result of a transfer other than a “Permitted Transfer,” as defined
below, that is in excess of the Annual Rent and Additional Rent payable to
Landlord for the portion of the Premises and Term covered by such transfer. The
Net Profit for purposes of this section is the gross excess of the cash
consideration received from the subtenant or assignee (together “the Sub”) less
the Tenant’s costs in altering the Sub’s space in connection with the Sub’s use,
attorneys fees, brokerage commissions, advertising expenses, cash and expense
allowances, and free rent pertaining to the sublease. Tenant shall pay Landlord
for Landlord’s share of the Net Profit within thirty (30) days after Tenant’s
receipt of the excess. If Tenant is in default beyond any applicable notice or
grace period, Landlord may require that all sublease payments be made directly
to Landlord, in which case Tenant shall receive a credit against rent in the
full amount received by Landlord.

No assignment or subletting and no consent of Landlord thereto shall affect the
continuing primary liability of Tenant (which, following assignment, shall be
joint and several with the assignee); no consent to any of the foregoing in a
specific instance shall operate as a waiver in any subsequent instance; and no
assignment shall be binding upon Landlord or any of Landlord’s mortgagees,
unless Tenant shall deliver to Landlord an instrument which contains a covenant
of assumption by the assignee running to Landlord and all persons claiming by,
through or under Landlord, but the failure or refusal of the assignee to execute
such instrument of assumption shall not release or discharge assignee from its
liability as Tenant hereunder nor shall execution of such instrument of
assumption affect the continuing primary liability of Tenant.

 

- 26 -



--------------------------------------------------------------------------------

Notwithstanding the prohibition on transfer to the contrary, Tenant may assign
this Lease or sublet all or any portion of any of the Premises to (i) any
corporation, partnership, limited liability company, trust, association or other
business organization directly or indirectly controlling or controlled by or in
common control with Tenant, or (ii) to any successor to Tenant by merger,
consolidation or conversion, or (iii) any corporation, partnership, limited
liability company, trust, association or other business organization that
acquires a controlling interest in Tenant or any subsidiary or operating
division of Tenant whose business is being conducted at the Premises (“Operating
Subsidiary”) or acquires substantially all of the assets of Tenant or the
Operating Subsidiary as a going concern of the business that is being conducted
at the Premises (each of the foregoing being referred to as a “Permitted
Transfer”), and in all of the foregoing circumstances both the original Tenant
and the successor Tenant shall remain jointly and primarily liable for the
obligations of Tenant under this Lease. Tenant shall provide notice of a
Permitted Transfer at least fifteen (15) days prior to the effective date of the
transaction, which notice shall contain a description of the transaction. In
addition, Tenant shall be permitted to allow the employees of Tenant’s
affiliates to occupy from time to time portions of the Premises on a shared
basis with Tenant.

(b) Overloading, Nuisance, etc. Tenant shall not injure, overload, deface or
otherwise harm the Building; nor commit any nuisance; nor make, allow or suffer
any waste; nor make any use of the Premises which is improper, offensive or in
violation of any law or ordinance or which will invalidate any insurance.

 

- 27 -



--------------------------------------------------------------------------------

(c) Buildings, Installations, Alterations or Additions. Tenant shall not
construct any new buildings on the Land, or make any installations, alterations
or additions in, to or on the Building which affect the structure thereof or
building systems therein or cost in excess of $500,000 in the aggregate in any
twelve (12) month period without on each occasion obtaining the prior written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed. Tenant shall be permitted to install its own security system pursuant
to plans reasonably approved by Landlord. All new buildings and installations,
alterations or additions to existing buildings (each an “Improvement”) shall, at
the expiration or termination of this Lease, become the property of Landlord and
shall be surrendered by Tenant with the Premises unless the Landlord and the
Tenant agree, at the time when the parties discuss the Tenant’s proposed
installation, alternation or addition, that the Tenant will remove such
Improvement at the end of the Term. Landlord agrees that Tenant shall have no
obligation to remove the Tenant Improvements to be installed pursuant to the
Work Letter.

ARTICLE V

Casualty or Taking

5.1 Termination. In the event that the entire Premises, or a substantial portion
thereof, shall be taken by any public authority or for any public use or shall
be destroyed or damaged by fire or other casualty or by the action of any public
authority and such damage cannot reasonably be repaired in all material respects
within 180 days of such damage or destruction, or if any material portion of the
Building or access to the Premises or more than ten percent (10%) of the parking
spaces on the Premises shall be taken by any public authority or for any public
use, or by the action of any public authority (each such damage, destruction or
taking being hereinafter referred to as a “Casualty”), then in any of such
events this Lease may be terminated at the election of either Landlord or Tenant
by giving written notice to the other within sixty (60) days after the
occurrence of such Casualty.

 

- 28 -



--------------------------------------------------------------------------------

5.2 Restoration. If said election to terminate is not exercised by either party
within said sixty (60) day period or if there is no right to terminate, Landlord
shall fully restore the Premises (exclusive of Tenant’s personal property and
trade fixtures) to a proper condition for use, with reasonable promptness and
diligence, but only to the extent insurance proceeds are available therefor (or
would have been available therefor if Landlord had carried the insurance
required under Section 3.2(d)(iii)) and subject to zoning and building laws then
in existence; and from and after the occurrence of such Casualty and continuing
during such restoration period, an equitable abatement of rent shall be made for
the portion of the Premises not fit for use and occupation. If Landlord fails to
complete restoration of the Premises (exclusive of Tenant’s personal property
and trade fixtures) within a period equal to 150% of the time estimated for
restoration by Landlord at the time of commencement of the restoration work, and
as a result the Premises are not fit for use and occupancy for Tenant’s
Permitted Uses, Tenant may terminate the Lease by written notice given to
Landlord while such failure to complete restoration persists, in which event
this Lease shall terminate as of the date that is thirty (30) days after the
date of delivery of such termination notice; provided, however, that if Landlord
completes restoration within thirty (30) days after delivery of such termination
notice, the termination notice shall be deemed void and of no force or effect.
Notwithstanding the foregoing, if a Casualty shall occur during the last year of
either the Initial Term or the first Extension Term, Landlord shall not be
obligated to restore the Premises unless the Tenant agrees in writing to
exercise its options to extend the Term of the Lease for the first Extension
Term or the Second Extension Term, as applicable. If Landlord failed to carry
the insurance or coverage required under Section 3.2(d)(iii), Landlord shall
contribute funds toward restoration so that the proceeds available equal those
that would have been available had the required insurance or coverage been
carried.

 

- 29 -



--------------------------------------------------------------------------------

5.3 Insurance Proceeds and Condemnation Awards. If this Lease terminates as a
result of a Casualty, Landlord shall be entitled to all of the insurance
proceeds payable pursuant to the policy of property insurance required to be
maintained under Subsection 3.2(d)(iii). Condemnation awards shall be the
property of Landlord, whether such award shall be made as compensation for
diminution in value of the leasehold, the value of the part taken, or for
severance damages; provided, however, that Tenant shall be entitled to proceeds
attributable to the unamortized value of any Improvements and Tenant
Improvements (calculated on a straight-line basis from the date of installation
to the end of the Term), and to any compensation paid by the condemnor for
Tenant’s relocation expenses, loss of business goodwill and/or trade fixtures.
If this Lease is not terminated by reason of a condemnation, Tenant shall make
all proceeds or compensation attributable to the unamortized value of any
Improvements and Tenant Improvements available to Landlord for application by
Landlord to the restoration of the Premises.

ARTICLE VI

Defaults

6.1 Events of Default.

(a) If Tenant shall default in the performance of any of its obligations to pay
the Annual Rent or Additional Rent hereunder and such default shall continue for
five (5) days after receipt of notice from Landlord that such payment is due
(except that no notice shall be required for the second or any subsequent rent
default within any twelve-month period) or if Tenant shall default in the
performance of any of its other obligations hereunder and such default

 

- 30 -



--------------------------------------------------------------------------------

shall continue for thirty (30) days after written notice from Landlord to Tenant
specifying any other default or defaults, or (b) if any assignment shall be made
by Tenant or any guarantor of Tenant for the benefit of creditors, or (c) if
Tenant’s leasehold interest shall be taken on execution, or (d) if a petition is
filed by Tenant for adjudication as bankrupt, or for reorganization or an
arrangement under any provision of the Bankruptcy Act as then in force and
effect, or (e) if an involuntary petition under any of the provisions of said
Bankruptcy Act is filed against Tenant and such involuntary petition is not
dismissed within ninety (90) days thereafter, then, and in any of such cases,
Landlord and the agents and servants of Landlord lawfully may, in addition to
and not in derogation of any remedies for any preceding breach of covenant,
immediately or at any time thereafter with process of law enter into and upon
the Premises or any part thereof in the name of the whole or mail a notice of
termination addressed to Tenant at the Premises, and repossess the same as of
Landlord’s former estate and expel Tenant and those claiming through or under
Tenant and remove its and their effects without being deemed guilty of any
manner of trespass and without prejudice to any remedies which might otherwise
be used for arrears of rent or prior breach of covenant, and upon such entry or
mailing as aforesaid this Lease shall terminate, Tenant hereby waiving all
rights of redemption, if any, to the extent such rights may be lawfully waived
and Landlord, without notice to Tenant, may store Tenant’s effects, and those of
any person claiming through or under Tenant at the expense and risk of Tenant.

In the event Tenant fails to make any rental or other payment when due
hereunder, Tenant shall pay interest on such overdue amount to Landlord at the
rate per annum equal to the then prime rate of Bank of America (or its
successor) plus four percent (4%) from the date due; and if Tenant fails to make
such payment within five (5) business days after notice that the same is due,
Tenant shall in addition pay to Landlord immediately a late charge equal to five
percent (5%) of the overdue amount.

 

- 31 -



--------------------------------------------------------------------------------

6.2 Remedies.

(a) In the event of any termination, Tenant shall pay the Annual Rent,
Additional Rent and other sums payable hereunder up to the time of such
termination, and thereafter Tenant, until the end of what would have been the
Lease Term in the absence of such termination, and whether or not the Premises
shall have been relet, shall be liable to Landlord for, and shall pay to
Landlord, as liquidated current damages, the Annual Rent, Additional Rent and
other sums that would be payable hereunder if such termination had not occurred,
less the net proceeds, if any, of any reletting or sale of the Premises, after
deducting all expenses in connection with such reletting or sale, including,
without limitation but only to the extent that they are reasonably required in
connection with such reletting or sale, all repossession costs, brokerage
commissions, legal expenses, attorneys’ fees, advertising, expenses of
employees, alteration costs and expenses of preparation (including tenant
allowances and other inducements) for such reletting or sale. Tenant shall pay
such current damages to Landlord monthly on the days which the Annual Rent would
have been payable hereunder if this Lease had not been terminated. Landlord
shall have no obligation to mitigate its damages from Tenant’s default hereunder
but shall actively market the Premises for lease or sale following termination
of this Lease.

(b) At any time after such termination, whether or not Landlord shall have
collected any such current damages, as liquidated final damages and in lieu of
all such current damages beyond the date of such demand, at Landlord’s election
Tenant shall pay to Landlord an amount equal to the excess, if any, of the
Annual Rent, Additional Rent and other sums as

 

- 32 -



--------------------------------------------------------------------------------

hereinbefore provided which would be payable hereunder from the date of such
demand (assuming that, for the purposes of this paragraph, the annual Additional
Rent would be the same as the Additional Rent for the immediately preceding year
for what would be the then unexpired Lease Term if the same remained in effect),
over the then fair net rental value of the Premises for the same period, such
difference being discounted to a present value utilizing a
commercially-reasonable discount rate.

(c) Tenant hereby expressly waives any and all rights of redemption granted by
or under any present or future laws in the event of Tenant’s being evicted or
dispossessed, or in the event of Landlord’s obtaining possession of the
Premises, by reason of the violation by Tenant of any of the covenants and
conditions of this Lease. Nothing contained in this Lease shall, however, limit
or prejudice the right of Landlord to prove for and obtain in proceedings for
bankruptcy or insolvency by reason of the termination of this Lease, an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, the damages are to be proved,
whether or not the amount be greater, equal to, or less than the amount of the
loss or damages referred to above.

6.3 Remedies Cumulative. Any and all rights and remedies which Landlord may have
under this Lease, and at law and equity, shall be cumulative and shall not be
deemed inconsistent with each other, and any two or more of all such rights and
remedies may be exercised at the same time insofar as permitted by law.

6.4 Effect of Waivers of Default. Any consent or permission by Landlord to any
act or omission by Tenant which otherwise would be a breach of any covenant or
condition herein, or any waiver by Landlord of the breach of any covenant or
condition herein, shall not in any way be held or construed (unless expressly so
declared) to operate so as to impair the continuing obligation of any covenant
or condition herein, or otherwise, except as to the specific instance, operate
to permit similar acts or omissions.

 

- 33 -



--------------------------------------------------------------------------------

6.5 No Waiver, etc. The failure of Landlord to seek redress for violation of, or
to insist upon the strict performance of, any covenant or condition of this
Lease shall not be deemed a waiver of such violation nor prevent a subsequent
act, which would have originally constituted a violation, from having all the
force and effect of an original violation. The receipt by Landlord of rent with
knowledge of the breach of any covenant of this Lease shall not be deemed to
have been waiver of such breach. No consent or waiver by Landlord, express or
implied, to or of any breach of any agreement or duty of Tenant shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.

6.6 No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Annual Rent, Additional Rent or any other charge then due shall be deemed to
be other than on account of the earliest installment of such rent or charge due,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as rent or other charge be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in this Lease provided.

6.7 Landlord’s Self Help Remedy. In the event Tenant fails to perform its
obligations hereunder and such failure continues for thirty (30) days after
receipt of written notice from Landlord to Tenant (or such shorter period as may
be practicable, in the event of emergency), and such failure shall continue for
an additional period of fifteen (15) days after a second notice from Landlord to
Tenant stating in capital letters Landlord’s intent to exercise self-help
remedies under this Section 6.7 (though such second notice and fifteen-day cure
period shall not be

 

- 34 -



--------------------------------------------------------------------------------

required in the event of emergency), then Landlord may perform such obligations
itself and charge Tenant for all reasonable costs and expenses incurred in
connection therewith, which Tenant shall pay as Additional Rent within thirty
(30) days after receipt of an invoice thereof from Landlord, along with
reasonable substantiating documentation.

6.8 Default by Landlord. If Landlord shall fail to perform any covenant required
to be performed by Landlord under the terms of this Lease and such failure shall
continue for a period of thirty (30) days after receipt by Landlord of written
notice thereof from Tenant, or if Landlord shall fail to pay any sums
unequivocally due to Tenant hereunder, and such failure shall continue for a
period of thirty (30) days after receipt by Landlord of written notice thereof
from Tenant, and such failure shall continue for an additional period of fifteen
(15) days after a second notice from Tenant to Landlord stating in capital
letters Tenant’s intent to exercise self-help remedies under this Section 6.8,
then Tenant may, in addition to any of Tenant’s other rights set forth elsewhere
in this Lease, (A) cure the default of Landlord hereunder, and perform the
covenants which Landlord has failed to perform, and all reasonable sums expended
by Tenant in curing such default and performing such covenants shall be paid by
Landlord to Tenant within thirty (30) days after demand therefor accompanied by
reasonable supporting documentation detailing the costs incurred. If not timely
paid, such sums shall bear interest at a rate per annum equal to the then prime
rate of Bank of America (or its successor) plus four percent (4%) from the date
due, and may be offset by Tenant against future rentals, provided the offset
shall be limited to no more than twenty-five percent (25%) of the monthly Annual
Rent in any calendar month; and/or (B) bring suit to recover from Landlord all
sums due Tenant from Landlord together with interest at a rate per annum equal
to the then prime rate of Bank of America (or its successor) plus four percent
(4%).

 

- 35 -



--------------------------------------------------------------------------------

ARTICLE VII

Mortgagee’s Rights

7.1 Superiority of Lease. Except as provided in Subsection 7.2 below, this Lease
shall be superior to and shall not be subordinated to any future mortgage, lien
or other encumbrance on the Premises. The holder of any such future mortgage
shall not be liable either as mortgagee or as assignee, to perform, or be liable
in damages for failure to perform, any of the obligations of Landlord unless and
until such holder shall enter and take possession of the Premises for the
purpose of foreclosure. Provided Landlord notifies Tenant in writing of the name
and contact information of its mortgagee(s), Tenant agrees to provide such
holder of a mortgage with copies of any default notice delivered to Landlord at
the same time Tenant delivers any such notice to Landlord.

7.2 Subordination. Landlord shall have the option to subordinate this Lease to
any mortgage of the Premises provided that the holder thereof enters a
commercially reasonable subordination, non-disturbance and attornment agreement
with Tenant pursuant to which the holder agrees to recognize this Lease and the
rights of Tenant hereunder (including, without limitation, the provisions of
this Lease regarding Casualty), and to accept Tenant as tenant of the Premises
under the terms and conditions of this Lease in the event of acquisition of
title by such holder or its successor or assigns through foreclosure proceedings
or otherwise, and Tenant agrees to recognize and attorn to the holder of such
mortgage as Landlord in such event, which agreement shall be made to expressly
bind and inure to the benefit of the successors and assigns of Tenant and of the
holder and upon anyone purchasing said Premises at any foreclosure sale. Tenant
agrees to execute and deliver any appropriate instruments necessary to carry out
the agreements contained in this Section 7.2.

 

- 36 -



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous Provisions

8.1 Condition of Premises. Tenant acknowledges that it has been in occupancy of
the Premises and has accepted possession thereof as of the Commencement Date,
and that Landlord timely and completely satisfied all of Landlord’s obligations
under the Original Lease with respect to delivery of the Premises. Except to the
extent expressly provided herein to the contrary, Tenant hereby accepts the
Premises in “AS-IS, WHERE-IS AND WITH ALL FAULTS” condition, Landlord expressly
making no representation or warranty about the physical condition or legal
compliance of the Premises whatsoever except to the extent expressly stated in
this Lease.

8.2 Notices from One Party to the Other. All notices required or permitted
hereunder shall be in writing and shall be deemed effective upon receipt (or
refusal, if delivery is refused) when delivered by hand, nationally recognized
overnight courier, or registered or certified mail postage prepaid and
addressed, if to Tenant, at the Premises and thereafter at the Premises or such
other address as Tenant shall have last designated by notice in writing to
Landlord, with a copy to John A. Shetterly, Esq., at 127 Magazine Street,
Cambridge, MA 02139, and, if to Landlord at the Original Address of Landlord or
such other address as Landlord shall have last designated by notice in writing
to Tenant; with a copy to Wilmer Cutler Pickering Hale and Dorr LLC, 60 State
Street, Boston, MA 02109, Attention: Paul Jakubowski, Esq.

8.3 Quiet Enjoyment. Landlord agrees that upon Tenant’s paying the rent and
performing and observing the agreements, conditions and other provisions on its
part to be performed and observed, Tenant shall and may peaceably and quietly
have, hold and enjoy the Premises during the Lease Term without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to the terms of this Lease.

 

- 37 -



--------------------------------------------------------------------------------

8.4 Lease not to be Recorded. Landlord and Tenant agree that neither party shall
record this Lease. Both parties shall, upon the request of either, execute and
deliver a notice or short form of this Lease in such form, if any, as may be
permitted by applicable statute and shall execute and deliver such further
notice as may be required in connection with Tenant’s exercise of any option to
extend contained in this Lease.

8.5 Limitation of Landlord’s Liability. No owner of the Premises shall be liable
under this Lease except for breaches of Landlord’s obligations occurring while
owner of the Premises. In consideration of the benefits accruing hereunder,
Tenant hereby agrees that, in an event of any actual or alleged failure, breach
or default hereunder by Landlord: (1) the obligations of Landlord under this
Lease do not constitute personal obligations of the individual members,
partners, managers, directors, officers or shareholders of Landlord or any
direct or indirect member, partner, or shareholder of Landlord, and Tenant shall
not seek recourse against any such members, partners, directors, managers,
officers or shareholders or any of their personal assets for satisfaction of any
liability with respect to this Lease; (2) unless Tenant seeks injunctive relief,
the sole and exclusive remedy of Tenant shall be to obtain a monetary judgment
against Landlord and thereafter to proceed against Landlord’s assets; (3) no
member of Landlord shall be sued, named as a party in any suit or action, or
except as required to serve the Landlord, served with process therein, and no
member of Landlord shall be required to respond to any service of process;
(4) no judgment will be taken against any member of Landlord, and no writ of
execution will be levied against the assets of any such member; and (5) these
covenants and agreements are enforceable both by Landlord and also by any member
of Landlord, and shall bind Tenant and its successors and assigns.

 

- 38 -



--------------------------------------------------------------------------------

8.6 Acts of God. In any case where Landlord or Tenant is required to do any act,
other than the payment of money, delays caused by or resulting from Acts of God,
war, civil commotion, fire, flood or other casualty, strikes, inability to
obtain labor, materials or equipment, government regulations, unusually cold or
severe weather, or other causes beyond Landlord’s or Tenant’s reasonable control
shall not be counted in determining the time during which work shall be
completed, whether such time be designated by a fixed date, a fixed time or “a
reasonable time”, and such time shall be deemed to be extended by the period of
such delay. Inability to pay amounts due hereunder shall not be deemed to be
beyond Landlord’s or Tenant’s control.

8.7 Brokerage. Landlord and Tenant each warrants and represents to the other
that it has not dealt with any broker in connection with the consummation of
this Lease, and each agrees to indemnify, defend and hold the other harmless
from and against any loss, and all loss, cost, damage, claim or expense arising
out of the breach of the foregoing representation and warranty.

8.8 Applicable Law and Construction. This Lease shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts, and
if any provisions of this Lease shall to any extent be invalid, the remainder of
this Lease shall not be affected thereby. There are no oral or written
agreements between Landlord and Tenant affecting this Lease. This Lease may be
amended, and the provisions hereof may be modified, only by instruments in
writing executed by Landlord and Tenant. The titles of the several Articles and
Sections contained herein are for convenience only and shall not be considered
in construing this Lease. Unless repugnant to this context, the words “Landlord”
and “Tenant”

 

- 39 -



--------------------------------------------------------------------------------

appearing in this Lease shall be construed to mean those named above and their
respective heirs, executors, administrators, successors and assigns, and those
claiming through or under them, respectively.

8.9 Estoppel Certificate. Both parties agree from time to time, upon not less
than fifteen (15) days’ prior written request by the other party, to execute,
acknowledge and deliver to the other party a statement in writing certifying
that this Lease is unmodified and in full force and effect and that Tenant has
no defense, offsets or counterclaims against its obligations to pay the Annual
Rent and Additional Rent and to perform its other covenants under this Lease and
that there are no uncured defaults of Landlord or Tenant under this Lease (or,
if there have been any modifications that the same is in full force and effect
as modified and stating the modifications and, if there are any defenses,
offsets, counterclaims or defaults, setting them forth in reasonable detail),
and the dates to which the Annual Rent, Additional Rent and other charges have
been paid. Any such statement delivered pursuant to this Section 8.9 may be
relied upon by any prospective purchaser or mortgagee of the Premises, or any
prospective assignee or sublessee of the Premises.

8.10 Signage. Tenant, at Tenant’s sole cost and expense, and in accordance with
all applicable laws, shall have the right to install signs displaying Tenant’s
name and advertising its business on the Land and the exterior of the Building.
Landlord shall cooperate with Tenant at Tenant’s sole cost and expense to obtain
regulatory approvals for Tenant’s signage. Tenant shall maintain and operate its
signs at its own expense during the Term, and all of Landlord’s self-help rights
under Section 6.7 shall apply as well to Tenant’s obligations under this
Section. Tenant shall remove its signage at the expiration of the Term,
repairing all damage caused by such removal and leaving the Building and its
façade in the condition the same were in prior to erection of the signs,
reasonable wear and tear, fire, casualty and eminent domain taking excepted.

 

- 40 -



--------------------------------------------------------------------------------

8.11 Warranty of Title by Landlord. Landlord hereby warrants, represents and
covenants to Tenant that: (A) Landlord is the sole owner in fee simple absolute
of the Premises; (B) Landlord has good and marketable fee simple title to the
Premises free and clear of all liens and encumbrances except taxes not yet due
and payable and other exceptions to title listed on Exhibit C attached hereto;
and (C) Landlord will indemnify Tenant against any damage and expense which
Tenant may suffer by reason of the failure to have had recorded a Certificate of
Compliance with respect to the Order of Conditions recorded as Document 1046737.
Landlord has full right and power to execute this Lease and to lease the
Premises for the Term provided in this Lease.

8.12 Parking. Tenant shall have the right during the Lease Term to use the
parking area at the Premises, as shown on the plan attached hereto as Exhibit D
(the “Parking Plan”). If Tenant reasonably determines and notifies Landlord in
writing that it requires additional parking during the Lease Term, Landlord
shall use all diligent efforts to obtain as soon as is reasonably practicable
thereafter all land use and other approvals, if any, required in order to enable
Landlord to construct on the Premises those certain additional parking spaces
identified as “Proposed Future Spaces” on the Parking Plan, to the extent not
already existing as of the A&R Effective Date (the “Additional Spaces”) and,
provided Landlord successfully obtains such land use and other approvals,
Landlord shall use all diligent efforts to construct such Additional Spaces in
accordance with the Parking Plan, provided that if Landlord reasonably
determines that such Additional Spaces are not reasonably capable of being
constructed in the locations shown on the Parking Plan, then Landlord shall use
all diligent efforts to obtain such land use and other

 

- 41 -



--------------------------------------------------------------------------------

approvals required to allow Landlord to cause the existing parking area at the
Premises or a portion thereof to be expanded, reconfigured and/or restriped in
order to accommodate an equivalent number of additional parking spaces to the
Additional Spaces (such work being referred to hereinafter as “Landlord’s
Work”).

Landlord shall pay promptly when due the entire cost of Landlord’s Work and
shall remove promptly after notice thereof all liens for labor and materials;
shall procure all necessary permits before undertaking such work; shall perform
Landlord’s Work in a good and workmanlike manner, employing materials of good
quality and complying with all governmental and legal requirements, including,
without limitation, the Town of Bedford Zoning Bylaws and the Americans with
Disabilities Act; and shall save Tenant harmless and indemnified from all
injury, loss, claims or damage to any person or property occasioned by or
growing out of Landlord’s Work and occurring during the performance of
Landlord’s Work.

8.13 Counterparts. This Lease may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

[Remainder of page intentionally blank. Signatures follow.]

 

- 42 -



--------------------------------------------------------------------------------

EXECUTED under seal as of the date first above written.

 

LANDLORD: 125 MIDDLESEX TURNPIKE, LLC By:   Mohawk Partners II, LLC   By:  

 

    Name:     Title:

 

TENANT: GSI GROUP CORPORATION By:  

 

  Name:   Title:

 

- 43 -



--------------------------------------------------------------------------------

JOINDER

The undersigned, GSI Group, Inc., being the Guarantor of Tenant’s obligations
under the Lease pursuant to that certain Guarantee Agreement made as of
November 2, 2007 (the “Guaranty”), hereby joins in the execution of this Amended
and Restated Lease (the “Amended and Restated Lease”) to acknowledge its consent
to the terms of the Amended and Restated Lease, confirm that the obligations of
Tenant pursuant to the Amended and Restated Lease are included among the
obligations guaranteed by the undersigned pursuant to the Guaranty, and confirm
and ratify the undersigned’s continuing obligations and liability under the
Guaranty.

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the day and
year first above written.

 

GUARANTOR: GSI GROUP, INC. By:  

 

Name:  

 

Title:  

 

 

- 44 -



--------------------------------------------------------------------------------

Exhibit A

Legal Description

A certain parcel of land situated in Bedford in the County of Middlesex shown as
Lot 3 on a plan drawn by Raymond Engineering Service, Surveyors, dated
October 2, 1975, filed in the Land Registration Office, a copy of a portion of
which is filed with Middlesex County South Registry District of the Land Court
in Book 761, Page 86 with Certificate of Title Number 126236 (Plan No. 34723B).

For grantor’s title, see Certificate Numbered 207272 filed in Book 1166, Page
122.

 

- 45 -



--------------------------------------------------------------------------------

Exhibit B

Work Letter for Tenant Improvements

The purpose of this Work Letter (this “Work Letter”), together with relevant
provisions in the Lease, is to address various issues relating to the
construction of the Tenant Improvements and relating to the disbursement of the
Tenant Improvements Allowance. All defined terms used in this Work Letter, as
indicated by the initial capitalization thereof, shall, unless otherwise
expressly defined in this Work Letter, have the same meaning as is ascribed to
such terms in the Lease and the other exhibits attached to the Lease. The
provisions of the Lease and the other exhibits attached to the Lease, except
where expressly inconsistent with the terms and provisions in this Work Letter,
shall be incorporated into this Work Letter, and this Work Letter shall be
interpreted and construed in conjunction therewith. Accordingly, Landlord and
Tenant hereby agree as follows:

1. Preparation and Approval of Tenant Improvements Plans and Specifications.
Tenant shall, at Tenant’s cost and expense, within five (5) business days of the
A&R Effective Date deliver to Landlord a schematic rendering of the Tenant’s
general plan for altering the Premises in order to determine if the schematic is
generally acceptable to the Landlord. The Landlord will have ten (10) business
days after receipt of the schematic to inform the Tenant if the Landlord accepts
or rejects the concepts, provided that Landlord’s approval of any such schematic
rendering shall in no way be deemed to constitute Landlord’s approval of any
aspect of the designs, plans or specifications to be subsequently contained in
the Tenant’s Plans (as defined below). If the Landlord rejects the design
concepts, the parties will meet and agree on how to proceed to acceptance of the
Tenant’s concept. When a plan has been agreed upon, the Tenant shall (i) have
Tenant’s architect and engineer (who must be licensed in Massachusetts) prepare
a draft of the Tenant Improvements Plans and Specifications (the “Tenant Plans”)
for all Tenant Improvements (which draft must include all architectural and
engineering documents and drawings for the installation of the Tenant
Improvements and must otherwise be in form and content ready to submit to the
appropriate governmental authority to procure a building permit for the
installation of the Tenant Improvements) and (ii) deliver a complete copy of
such Tenant Plans to Landlord for Landlord’s review and approval. Landlord shall
review the draft of the Tenant and shall notify Tenant in writing within ten
(10) business days after Landlord’s receipt of same as to whether Landlord
approves the Tenant Plans (which approval shall not be unreasonably withheld,
conditioned or delayed). If Landlord does not approve the Tenant Plans, such
written notice from Landlord to Tenant shall provide Landlord’s specific and
detailed comments and suggestions which, if incorporated into the Tenant Plans,
would render the Tenant Plans acceptable to Landlord. Landlord and Tenant shall
cooperate with one another in good faith to reach agreement regarding the Tenant
Plans as soon as practicable. The approval by Landlord of the Tenant Plans shall
not be construed as a representation, warranty or assurance by Landlord that the
Tenant Plans comply with applicable statutes, laws, ordinances, codes, rules,
regulations and requirements and shall not constitute the assumption of any
liability on Landlord’s part for their accuracy or compliance with such
applicable statutes, laws, ordinances, codes, rules, regulations and
requirements.

 

- 46 -



--------------------------------------------------------------------------------

2. Construction of Tenant Improvements.

(a) Following Landlord’s approval of the Tenant Plans, Tenant shall cause the
Tenant Improvements to be constructed and installed (i) using new materials of
good quality and (ii) in a workmanlike and proper manner. Landlord shall supply,
and Tenant shall pay for, all electrical services and other utilities to the
Premises during the installation and construction of the Tenant Improvements.
Landlord and Landlord’s representatives shall be entitled to enter the Premises
from time to time during the installation of the Tenant Improvements for the
purpose of inspecting same and confirming compliance by Tenant with the terms
and provisions of the Lease, including this Exhibit B.

(b) Tenant shall not permit any mechanic’s lien(s) or other liens to be placed
upon the Premises, the Building or the Land as a result of or in connection with
the construction and installation of the Tenant Improvements; and in the event
any such lien(s) shall be placed upon the Premises, the Building or the Land as
a result of or in connection with the construction and installation of the
Tenant Improvements, Tenant shall arrange to have the same discharged at
Tenant’s sole cost and expense, and if Tenant fails to do so within ten
(10) days, Landlord may bond over the same at Tenant’s expense.

(c) With respect to the construction of the Tenant Improvements, Tenant shall
contract directly with a general contractor (“Tenant’s General Contractor”). The
following terms and provisions shall apply with regard to Tenant’s General
Contractor:

(1) The terms of any agreement to install the Tenant Improvements shall be
governed by a separate construction contract signed by Tenant and Tenant’s
General Contractor, and the construction contract shall be prepared using the
applicable AIA contract form for such projects. A true and complete copy of such
construction contract (and all subsequent amendments thereto) shall be delivered
by Tenant to Landlord promptly after the execution thereof.

(2) Tenant shall not commence (or cause or permit to be commenced) the
construction of the Tenant Improvements until all aspects of the Tenant Plans
have been approved by Landlord and until Tenant’s General Contractor has
delivered to Landlord original certificates (in form and amounts reasonably
satisfactory to Landlord) of the general contractor’s “builder’s risk” and
general liability insurance policies naming Landlord as an additional insured.
Such insurance policies must be issued by and binding upon an insurance company
approved by Landlord, which approval shall not be unreasonably withheld or
delayed; and Tenant shall use commercially reasonable efforts to ensure that
such certificates of insurance state that the issuing insurance company will not
cancel the coverage, fail to renew the coverage or change the coverage in a
manner that would cause Tenant to no longer be in compliance with Tenant’s
insurance obligations under this Exhibit B without first giving at least thirty
(30) days’ prior written notice to Landlord, or, in the event the insurance
company is unable or unwilling to provide such notice to Landlord, then without
first giving at least thirty (30) days’ prior written notice to Tenant, in which
event Tenant shall promptly provide Landlord with



--------------------------------------------------------------------------------

written notice enclosing a copy of such notice from the insurance company.
Further, Tenant shall cause such builder’s risk and general liability insurance
coverage naming Tenant’s general contractor as the insured and naming Landlord
as an additional insured to be maintained in full force and effect during the
entire period the Tenant Improvements are being constructed. Additionally,
Tenant shall cause Tenant’s General Contractor to maintain workers’ compensation
insurance and all other insurance coverages (if any) that are required by
applicable law and shall, if requested by Landlord, promptly provide to Landlord
reasonable documentary evidence of such additional insurance coverage(s).

(d) Landlord agrees to contribute the Tenant Improvements Allowance toward the
hard costs of constructing the Tenant Improvements, as well as Tenant’s
reasonable, third-party, out-of-pocket expenses incurred in connection with the
design, architectural and engineering costs related thereto, installation of the
Tenant’s personal property, telecommunications and computer cabling, adjusting
the HVAC distribution system, and in connection with the relocation of certain
of Tenant’s employees and personnel to the Premises from Tenant’s existing
leased premises at 25 Hartwell Avenue, Lexington, Massachusetts (collectively,
the “Improvement Costs”). The agreements of Landlord and Tenant regarding the
Tenant Improvements Allowance are as follows:

(1) In the event the Improvement Costs exceed the Tenant Improvements Allowance,
Tenant shall be responsible for bearing and paying such excess costs (the
“Excess Costs”).

(2) Landlord shall make disbursements of the Tenant Improvements Allowance in
accordance with the payment applications provided by Tenant for expenses
incurred and documented by Tenant, or by Tenant’s General Contractor, with such
General Contractor applications certified by Tenant’s architect or project
manager. The final disbursement shall be paid upon completion of the Tenant
Improvements and Landlord’s receipt of all Final Documents (as defined below).
Landlord’s obligation to make such disbursements shall be subject to the
following conditions:

(i) Landlord shall not be obligated to make any disbursements of the Tenant
Improvements Allowance prior to Tenant’s delivery to Landlord of (i) evidence of
Tenant’s receipt of all necessary permits required to commence construction of
the Tenant Improvements, (ii) a fully-executed copy of Tenant’s construction
contract with Tenant’s General Contractor and (iii) a final, complete copy of
the Tenant Plans as agreed to by Landlord and Tenant.

(ii) Landlord shall not be obligated to make more than one disbursement of the
Tenant Improvements Allowance in any calendar month. Landlord shall have no
obligation to fund any request made later than the date that is eighteen
(18) months after the date on which the A&R Lease is signed.

(iii) Landlord shall not be obligated to make any disbursement of the Tenant
Improvements Allowance or HVAC Remediation Allowance, as the case may be, until
Landlord receives current Supporting Documents (as defined



--------------------------------------------------------------------------------

herein). Landlord shall pay applicable disbursements to Tenant within thirty
(30) days following Landlord’s receipt of a valid request for disbursement of
the Tenant Improvements Allowance and all appropriate Supporting Documents.

(iv) The obligation of Landlord to make each such disbursement of the Tenant
Improvements Allowance or HVAC Remediation Allowance is subject to the condition
precedent that, on the date of such disbursement, no event has occurred and is
continuing which constitutes an uncured default of Tenant under the Lease.

(v) After disbursement of the Tenant Improvements Allowance (or any portion
thereof) or HVAC Remediation Allowance (or any portion thereof) by Landlord to
Tenant, Tenant shall be solely responsible for disbursement to Tenant’s General
Contractor, subcontractors and material suppliers of payments for the
Improvement Costs; provided that Landlord, at its option, may elect to pay
portions of the Tenant Improvements Allowance directly to Tenant’s General
Contractor.

(vi) As used herein, the term “Supporting Documents” shall mean, with respect to
each disbursement (excluding the final disbursement) of the Tenant Improvements
Allowance and HVAC Remediation Allowance for payments to the Tenant’s General
Contractor for Improvement Costs hereunder:

(A) an affidavit signed by Tenant’s General Contractor stating the percentage of
completion of the Tenant Improvements and affirming that all subcontractors,
laborers, artisans, mechanics and material suppliers engaged in or supplying
labor or materials for the construction of the Tenant Improvements have been or
will be (with payment of the relevant installment) paid in full prior to
delinquency, with the exception only of labor and materials supplied to complete
“punch list” items;

(B) a Partial Waiver and Subordination of Lien with respect to the Premises, the
Building and the Land, executed by Tenant’s General Contractor and, if
obtainable on the condition that they not be delivered and released except upon
payment to Tenant’s General Contractor, a waiver of liens executed by all
subcontractors, laborers, artisans, mechanics and material suppliers engaged in
or supplying labor or materials for the design, planning and construction of the
Tenant Improvements;

(C) AIA documents G702 and G703 or their equivalents.

(D) For reimbursement of expenses made by the Tenant directly, the Tenant shall
provide paid invoices with a summary statement of why the expense is a
qualifying Tenant Improvement.



--------------------------------------------------------------------------------

(vii) Within twenty (20) days following Landlord’s receipt from Tenant of the
Final Documents (as defined herein) and Tenant’s request for the final
disbursement of the Tenant Improvements Allowance or HVAC Remediation Allowance,
as the case may be, Landlord shall make the final disbursement of the Tenant
Improvements Allowance and HVAC Remediation Allowance. As used herein, the term
“Final Documents” shall mean:

(A) a copy of the certificate or certificates of occupancy for the Tenant
Improvements issued by the Building Inspector of the Town of Bedford (provided
if such certificate of occupancy is temporary in nature, Tenant shall be
obligated to diligently take all steps necessary to secure the issuance of the
permanent certificate of occupancy for the Tenant Improvements, a copy of which
shall be promptly delivered by Tenant to Landlord);

(B) a written certification reasonably satisfactory to Landlord, signed by a
responsible officer of Tenant certifying (i) an itemized statement of the final,
actual costs and expenses incurred by Tenant with respect to the work performed
and the materials provided in connection with the construction of the Tenant
Improvements, together with a true and complete copy of all relevant invoices
from Tenant’s General Contractor to Tenant therefor, and (ii) that all such
costs and expenses either have been or will be (with payment of the final
installment) paid in full prior to delinquency;

(C) an affidavit signed by Tenant’s General Contractor affirming that all
subcontractors, laborers, artisans, mechanics and material suppliers engaged in
or supplying labor or materials for the design, planning and construction of the
Tenant Improvements have been or will be (with payment of the final installment)
paid in full prior to delinquency, with the exception only of labor and
materials supplied to complete “punch list” items;

(D) a final waiver of liens with respect to the Premises, and executed by
Tenant’s General Contractor and, if obtainable on the condition that they not be
delivered and released except upon payment to Tenant’s General Contractor, a
waiver of liens executed by all subcontractors, laborers, artisans, mechanics
and material suppliers engaged in or supplying labor or materials for the
design, planning and construction of the Tenant Improvements;

(E) a written certification by Tenant’s architect or project manager to the
effect that all of the Tenant Improvements have been completed substantially
(i.e., subject only to the completion of “punch list” items) in accordance with
the approved Tenant Plans and applicable legal requirements;



--------------------------------------------------------------------------------

(F) a complete set of “as built” plans for the Tenant Improvements in electronic
CAD format or other similar electronic format; and

(G) AIA documents G702 and G703 or their equivalents.

3. Construction of HVAC Upgrades.

Landlord agrees to contribute the HVAC Remediation Allowance toward the design,
construction and funding of the upgrades to remediate any existing ductwork,
distribution systems or control dampers comprising a part of the existing HVAC
system currently serving the Building in the same manner as the design,
construction and funding of the Tenant Improvements as described above, except
that Landlord’s contribution to such HVAC remediation improvements shall be a
maximum of $25,000.



--------------------------------------------------------------------------------

EXHIBIT C

Permitted Encumbrances



--------------------------------------------------------------------------------

 

LOGO [g345200exa_pg54.jpg]

 

- 51-



--------------------------------------------------------------------------------

 

LOGO [g345200exa_pg55.jpg]



--------------------------------------------------------------------------------

 

LOGO [g345200exa_pg056new.jpg]



--------------------------------------------------------------------------------

 

LOGO [g345200exa_pg57.jpg]



--------------------------------------------------------------------------------

 

LOGO [g345200exa_pg58.jpg]



--------------------------------------------------------------------------------

 

LOGO [g345200exa_pg59.jpg]



--------------------------------------------------------------------------------

 

LOGO [g345200exa_pg60.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

Parking Plan

 

- 52-



--------------------------------------------------------------------------------

 

LOGO [g345200exa_pg62.jpg]



--------------------------------------------------------------------------------

EXHIBIT E

Plan of Operationally Sensitive Areas

 

- 53-



--------------------------------------------------------------------------------

 

LOGO [g345200exa_pg64.jpg]



--------------------------------------------------------------------------------

SCHEDULE 4.1 (b)

Environmental Reports



--------------------------------------------------------------------------------

125 Middlesex Turnpike

Bedford, Massachusetts

Former IMO / Baird Site

 

Date

  

Author

  

Title

  

Text contents

Jun-87

   Goldman, Lawrence. GEC    Environmental Survey Report    full report

6-JuI-87

   Morris, Mary Beth. GEC    Environmental Survey Report    full report

8-Oct-93

   Tingley, Andrew. CERTIFIED    Phase I - Limited Site Investigation    full
phase I report

3-Aug-95

   Tingley, Andrew, ECT    Supplemental Phase I - Limited Site Investigation   
full report

4-Mar-96

   Lehman, Lisa. GTI    Results of Soil and Groundwater Sampling    analytical
results

9-May-96

   Hudon, Natalie. GTI    RAM Plan    full report

13-Sep-96

   Hudon, Natalie. Fluor Daniel GTI    120 Day RAM Status Report: May - August,
1996    full report

16-Sep-96

   Uhler, Susan. GTEL    GTEL Analytical Results    analytical results

6-Dec-96

   Uhler, Susan. GTEL    GTEL Analytical Results    analytical results

31-Dec-96

   Hanna, Sara. GZA    Review of Reports    report review

7-Feb-97

   Brody, Karen. Fluor Daniel GTI    Phase ll Comprehensive Site Investigation
Scope of Work    scope of work

7-Mar-97

   Brody, Karen. Fluor Daniel GTI    RAM Status Report: September 1996 -
February 1997    full report

5-May-97

   Hanna, Sara. GZA    Additional Report Review    report review

1-Aug-97

   Brody, Karen. Fluor Daniel GTI    RAM/ Phase II Activities    analytical
results

11-Aug-97

   Hanna, Sara. GZA    Phase I Environmental Site Assessment    full phase I
report

11-Sep-97

   Brody, Karen. Fluor Daniel GTI    RAM Status Report: March - August 1997   
full report

6-Oct-97

   Brody, Karen. Fluor Daniel GTI    RAM/ Phase II Activities    analytical
results

8-Oct-97

   Hanna, Sara. GZA    Review of Reports    report review

12-Nov-97

   Hanna, Sara. GZA    Review of Analytical Data    data review

12-Nov-97

   Brody, Karen. Fluor Daniel GTI    RAM/ Phase II Activities    analytical
results

21-May-98

   Brody, Karen. Fluor Daniel GTI    RAM/ Phase II Activities    analytical
results

1-Aug-00

   Miller, McDonald, Golder Assoc.    Phase II Comprehensive Site Assessmentpe
of Work    full report

1-Aug-00

   Miller, McDonald, Golder Assoc.    Ram Completion Report    full report

31-Jul-01

   Miller, McDonald, Golder Assoc.    Phase II Comp. Site Assessment & RAO
Statement    full report

31-Jul-01

   Miller, McDonald, Golder Assoc.    R N F and Downgradient Property Status
Opinion    full report

5-Jul-05

   Hanna, Sara. GZA    Summary Letter Former IMO / Baird Site    summary letter